Citation Nr: 0018628	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-34 543	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for arthritis of the 
low back (low back disability), claimed as a residual of 
exposure to cold weather conditions.

4.  Entitlement to service connection for arthritis of the 
right hip (right hip disability), claimed as a residual of 
exposure to cold weather conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
August 1951, including combat service in the Korean War.  His 
decorations include the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In a February 1992 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  In an October 1998 
rating action, the RO denied his claim of entitlement to an 
increased evaluation for his PTSD.  Finally, in May 1999, the 
RO denied the veteran's claims of entitlement to service 
connection for arthritis of the low back and right hip (low 
back and right hip disabilities), each asserted as secondary 
to cold exposure.  The veteran perfected timely appeals with 
respect to each of these determinations to the Board.

In April 2000, the veteran, accompanied by his accredited 
representative, presented testimony in support of each of the 
four claims listed on the title page, as well as with respect 
to the issue of service connection for residuals of cold 
injury of the hands, at a hearing held in Cleveland, Ohio, 
which conducted by the undersigned Board Member.  In 
addition, during the hearing, the undersigned Board Member 
granted the veteran's request to hold open for thirty days 
for the submission of pertinent evidence.  Thereafter, in 
early May 2000, within the above thirty day period, the 
veteran submitted, accompanied by a waiver of RO 
consideration, pertinent VA and private medical evidence, 
which will be considered by the Board in connection with the 
instant appeal.

Further, at the April 2000 hearing, the veteran's bilateral 
hearing loss claim was characterized as involving whether new 
and material evidence had been presented to reopen a claim 
for service connection; however, because a review of the 
record reveals that the appeal stems from the initial denial 
of a claim for service connection this benefit, finality has 
not attached, and the Board has framed the issue on the title 
page to reflect this.  

Lastly, in numerous statements filed at the RO since December 
1988, as well as in testimony provided at his June 1993 and 
April 2000 hearings, the veteran reported that he suffered 
from ringing in his ears since his period of service.  The 
medical evidence shows that the veteran has been diagnosed on 
multiple occasions as suffering from tinnitus.  As such, the 
record raises a claim of entitlement to service connection 
for tinnitus.  To date, this issue has not been considered 
and it is referred to the RO for appropriate action and 
development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.

2.  The veteran was exposed to cold weather conditions during 
his period of combat service during the Korean War and has 
arthritis and degenerative joint disease of the low back that 
is related to his period of service.

3.  The veteran was exposed to cold weather conditions during 
his period of combat service during the Korean War and has 
arthritis of the right hip that is related to his period of 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated 
during the appellant's active duty service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 1991).

2.  The veteran has arthritis and degenerative joint disease 
of the low back, and arthritis of the right hip as a result 
of wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral hearing loss

The law provides that three discrete types of evidence must 
be present in order for a veteran's claim for benefits to be 
well grounded:  (1) there must be competent evidence of a 
current disability, usually shown by medical diagnosis; (2) 
there must be evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence; and (3) there must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  For the reasons discussed below, the Board 
initially finds that the veteran's claim of entitlement to 
service connection for bilateral hearing loss is well 
grounded.

In this regard, the veteran asserts that this disability is 
related to his exposure to weapons-related acoustic trauma 
during his combat service during the Korean War.  Here, the 
record shows that the veteran served in combat.  Secondly, 
while an October 1998 VA examiner opined that it could not be 
stated unequivocally that the veteran's hearing loss 
originated in-service, the law does not require a showing of 
an unequivocal truth for establishing a well grounded claim.  
Rather, the veteran need only present a claim that is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Hence, while the October 1998 opinion is not a model 
of clarity, it is sufficient to establish a well grounded 
claim.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Nevertheless, after reviewing the merits of the claim the 
Board concludes that the preponderance of the evidence is 
against the claim.  In this regard, the Board notes that the 
service medical records are negative for any complaint or 
finding pertaining to a hearing loss.  

In March 1968, twenty-seven years after separation, the 
veteran was hospitalized at the Butler, Pennsylvania VA 
Medical Center for treatment of an unrelated disorder.  While 
receiving that treatment the appellant reported a hearing 
deficiency.  Examination by an ear, nose and throat 
specialist, however, disclosed no evidence of a disability.  

The veteran presented his claim to a VA examiner in April 
1997 who after noting the appellant's 30 year post service 
history of employment in a steel mill, opined that the 
bilateral hearing loss did not result from in-service 
acoustic trauma.  In doing so, the examiner commented that 
there was no information in the claims folder that the 
veteran "ever complained or reported any hearing loss" 
during his period of military service.  

In May 1998, the veteran was again seen by an audiologist who 
noted that the veteran reported that he was not exposed to 
"excessive" noise in the factory, and that the appellant 
denied a family history of hearing loss.  With respect to the 
etiology of this disability, the examiner only expressed 
doubt regarding the probative value of the whispered voice 
test conducted at separation from service, which showed that 
the veteran had normal hearing, commenting that it "is 
possible that people can have high frequency hearing losses 
and still pass the Whisper test."  This examiner did not 
definitively link the disorder to service.

In October 1998, the audiologist noted the veteran's in-
service and post-service history and specifically agreed with 
the opinion expressed by the May 1998 examiner regarding the 
probative value of the whispered voice test, commenting, 
"Many times excessive noise exposure in the service causes 
high-frequency hearing loss which is not detected with the 
whisper test."  The examiner also, however, stated that:

[C]onsidering [that] this veteran has had 
a long history of [steel-mill] work and 
has had recreational noise exposure, and 
also in lieu of the fact that this 
veteran never filed a claim or declared a 
service-related hearing loss until 
recently, it is the examining 
audiologist's professional opinion that 
this veteran's hearing loss [cannot] be 
directly related to his noise exposure in 
the service.  

In summary, even though the testing that 
was performed on this veteran during his 
period of service may have had many 
faults, it [cannot] be said unequivocally 
that his hearing loss originated in the 
service.  A long history of occasional 
noise exposure may have had more to do 
with his hearing loss than any noise he 
was exposed to in the service.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim.  While the October 1998 report was sufficient to well 
ground the claim when that report is considered in its 
totality, the examiner ultimately concluded that a long 
history of postservice noise exposure had more to do with the 
appellant's hearing loss than any in-service acoustic trauma.  
Likewise, an April 1997 examination concluded that a 
bilateral hearing loss did not relate to any in-service 
event.  Finally, the Board notes, that there is no opinion 
suggesting that it is at least as likely as not that a 
hearing loss is related to service save that offered by the 
appellant himself.  As the appellant is a lay person 
untrained in the field of medicine, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), his opinion does not place the evidence 
into equipoise.  Accordingly, the Board finds that the claim 
of entitlement to service connection for a bilateral hearing 
loss must be denied.

In reaching this decision the Board acknowledges that the 
appellant is a combat veteran, and that the provisions of 38 
U.S.C.A. § 1154(b) are for application.  In this respect, in 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  Initially, the VA 
must determine whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  If a veteran 
produces credible evidence that would allow a reasonable 
fact-finder to conclude that the alleged injury or disease 
was incurred in service, then the veteran has produced 
"satisfactory evidence" to satisfy the first step under the 
statute.  This determination requires the credibility of the 
veteran's evidence to be judged standing alone and not 
weighed against contrary evidence.

The VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, the VA "shall accept" 
the veteran's evidence as sufficient proof of service 
connection, even if no official record of such incurrence 
exists.  At this point, a factual presumption arises that the 
alleged injury or disease is service-connected. Id.  Finally, 
VA is to weigh evidence contrary to that which established 
the presumption of service connection.  If the VA meets its 
burden of presenting clear and convincing evidence to the 
contrary, the presumption of service connection is then 
rebutted.

In this regard, the Board finds that the veteran has, in 
presenting a well grounded claim, presented credible evidence 
of in-service acoustic trauma that is consistent with the 
circumstances and hardships of combat service.  On weighing 
the evidence, however, the record clearly and convincingly 
rebuts the presumption of service connection.  Again, as 
outlined above, even the veteran's best competent evidence, 
i.e., the October 1998 examination report, ultimately 
concluded that his long history of occupational noise 
exposure may have had more to do with any hearing loss, and 
an examiner in April 1997 definitively concluded that there 
was no nexus between a current hearing loss and service.  As 
such, even when considering the appellant's combat service, 
the evidence clearly and convincingly shows that his current 
hearing loss is not of service origin.  Hence, the benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Low back and right hip

As a preliminary matter, the Board finds that these claims 
are plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In May 1997, the veteran filed a claim for service connection 
for low back and right hip disabilities, asserting that each 
was related to his in-service exposure to extreme cold while 
serving in combat during the Korean War.  In support, in 
November 1997, he submitted a November 1996 medical report 
prepared by Walter L. Sweeney, D.O.  In the report, Dr. 
Sweeney indicated that he retired from the practice of 
medicine.  He reported, however, that he had reviewed some of 
the veteran's records prior to preparing the report, and 
commented that he "clearly remembered" the veteran's 
complaints because they were similar to his own combat-
related residuals of exposure to cold weather conditions; Dr. 
Sweeney served in World War II.  The physician further stated 
that he treated the veteran for many years for complaints of 
thoracic-lumbar pain, which he believed, were "arthritic in 
nature."  He reported that the symptoms responded to large 
doses of aspirin, and opined that "the only causative 
factor" that he could "find" was his military service.  
Dr. Sweeney added that, "Even today[,] when I am in 
retirement, whenever I happen to see him while shopping [the 
veteran] corners me as to new treatments."

In December 1998, Rehka S. Parulkar, M.D., opined that the 
appellant's arthritis of the back could be due to cold 
exposure during the war.

In February 1999, the veteran was afforded a VA orthopedic 
examination.  The physician indicated that he had reviewed 
the veteran's claims folder, which revealed that he had of 
low back and right hip pain for many years; however, no 
reference to the veteran's cold weather exposure was noted by 
the examiner.  Following the examination the examiner 
diagnosed the veteran as having arthritis of the lumbosacral 
spine with narrowed disc space at L3-L4; arthritis of the 
right hip; and arthritis of the sacroiliac joint.  The 
examiner, however, offered no opinion with respect to the 
etiology of these disabilities.

In light of the February 1999 VA examiner's failure to 
provide an opinion, the RO concluded that the report was 
insufficient.  To remedy the situation, in April 1999 the RO 
requested that another examiner review the claims folder and 
indicate whether the veteran's low back disability was 
related to his cold weather exposure during service.  The 
veteran was not reexamined.  Subsequent to reviewing the 
veteran's pertinent medical records, including Dr. Sweeney's 
November 1996 report, the physician stated that there was no 
scientific evidence in the medical literature to support the 
contention that the veteran's degenerative arthritis of the 
lumbosacral spine might have cold exposure as a "causative 
factor."  In this regard, she indicated that although the 
statement submitted by Dr. Sweeney was supportive of the 
veteran's contention, she said that it was not supported by 
the scientific evidence; instead, she opined the disability 
was likely related to the normal result of aging and 
activities.

In April 2000, the veteran testified at a hearing held at the 
RO before the undersigned Board Member.  The veteran reported 
that he endured extremely cold weather conditions while 
serving in Korea.  In addition, he indicated that he was not 
provided with appropriate clothing for those temperatures, 
and that he was forced to sleep on the cold ground.  The 
veteran stated that he had had chronic low back and right hip 
pains since the 1950s and that he had been treated for these 
problems by several private physicians, including Dr. 
Sweeney.  In addition, the undersigned Board Member took 
"judicial notice" of the veteran's service in a hostile and 
cold climate during his tour of service in Korea and informed 
him of the importance submitting a competent medical opinion 
linking his low back and right hip disabilities to that 
exposure during service.  To this end, the undersigned Board 
Member urged him to contact Dr. Sweeney and request that he 
prepare a statement indicating that.  To further assist the 
veteran, the undersigned Board Member agreed to hold the 
record open for thirty days to enable the veteran to submit 
this evidence.

As noted in the introduction to this decision, in May 2000, 
the veteran submitted additional evidence accompanied by a 
waiver of RO consideration.  Among the evidence submitted was 
an April 2000 report drafted by Dr. Sweeney.  In the report, 
Dr. Sweeney stated that he had practiced medicine in Midland, 
Pennsylvania, from 1966 to 1988, and that soon after opening 
his office, the veteran became one of his patients.  Dr. 
Sweeney indicated that the veteran's complaints included 
decreased range of motion, as well as pain and stiffness in 
his mid to low back and hips.  The examiner further reported 
that the veteran had previously been treated for these 
disabilities by two other private physicians, Drs. Joseph 
Helfrick and Joseph Dawson.  Dr. Sweeney stated that, prior 
to the preparation of his report, he contacted and conferred 
with both of those physicians who reported that they had 
unsuccessfully tried to treat the disabilities with a 
combination of muscle relaxants, analgesics, physical therapy 
and exercise; Dr. Sweeney stated that he too had little 
success and that the veteran's low back and right hip 
complaints became slowly worse.  Significantly, he opined 
that the veteran's condition, i.e., his low back and right 
hip disabilities, "has to be and is the result of his cold 
weather exposure during the Korean War in 1950-1951."

As discussed above, the first element necessary to establish 
a claim of entitlement to service connection is evidence of a 
current disability.  Here, the evidence shows that the 
veteran has been diagnosed as having arthritis and 
degenerative joint disease of the lumbosacral spine as well 
as arthritis of the right hip.  With respect to the second 
element, evidence of incurrence or aggravation of a disease 
or injury in service, of record are numerous lay statements 
and affidavits submitted by the veteran's former service 
colleagues testifying to his exposure to extreme cold weather 
conditions during his period of service in Korea.  In 
addition, the Board observes that the record reflects that 
service connection is already in effect for the residuals of 
bilateral frozen feet.  As such, the Board concludes that 
this in-service incident or injury has already been 
established. 

With respect to the etiology of these disabilities, the Board 
observes that, as pointed out by the veteran and as 
apparently not considered by the RO, VA recognizes that the 
chronic effects of exposure to cold temperatures include 
chronic pain of the causalgia type and joint pain or 
stiffness.  Moreover, VA recognizes that such veterans face 
an increased risk of developing, among other conditions, 
arthritis or other bone abnormalities.  See Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 11.20 
(Manual).

That Manual provision further provides, under such 
circumstances,

Service connection for (arthritis at the 
site of the cold injury) may be in order 
if they arise in the area of a cold 
injury incurred during military service 
unless an intercurrent nonservice-
connected cause is determined.  The fact 
that a nonservice-connected systemic 
disease that could produce similar 
findings is present, or that other areas 
of the body not affected by cold injury 
have similar findings, does not 
necessarily preclude service connection 
for such conditions in the cold injured 
areas.  When considering the possibility 
of intercurrent cause, reasonable doubt, 
as defined in 38 C.F.R. § 3.102, will 
always be resolved in the veteran's 
favor.

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 11.20(b).

In light of the veteran's cold weather combat service, the 
pertinent Manual provisions indicating VA's recognition that 
causalgia type as well as joint pain or stiffness, in 
addition to arthritis or other bone abnormalities, are 
residuals of the exposure to cold weather conditions, and the 
medical evidence from Dr. Sweeney and Dr. Parulkar, the 
former of which was submitted subsequent to his conferral 
with two other physicians, service connection for 
degenerative joint disease and arthritis of the low back, and 
arthritis of the right hip is granted under the doctrine of 
reasonable doubt.


ORDER

Service connection for arthritis and degenerative joint 
disease of the lumbosacral spine is granted.  Service 
connection for arthritis of the right hip is granted.

Service connection for a bilateral hearing loss is denied.


REMAND

With respect to his claim for an increased rating for his 
PTSD, the Board notes that, at his April 2000 hearing, the 
veteran testified that the disability had worsened during the 
prior year.  In this regard, the Board observes that the 
veteran was most recently examined with respect to this 
disability in May 1998.  The examination report shows that he 
was diagnosed as having PTSD and that the physician estimated 
that his Global Assessment of Functioning (GAF) Scale score 
was 60, which according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, (DSM-IV), 
indicates moderate social and industrial impairment.  A 
review of the most recent medical evidence in the claims 
folder, i.e., outpatient treatment records dated from August 
to December 1998, reflects that, beginning in this period, 
the veteran was repeatedly diagnosed as suffering from 
chronic, severe PTSD.  In light of the veteran's contentions 
and the medical evidence indicating a worsening of this 
disability, the Board that a contemporaneous VA examination 
is necessary to accurately assess the current severity of the 
veteran's service-connected PTSD.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).

Prior to undergoing such examination, the RO should obtain 
and associate with the record all outstanding records of 
relevant treatment.  In this regard, the Board notes that at 
the April 2000 hearing the veteran reported that he received 
regular VA treatment for PTSD on at least a biweekly basis.  
Moreover, a report drafted by one of the veteran's treatment 
counselors, dated in April 2000 and submitted in May 2000 as 
part of the evidence that was accompanied by a waiver of RO 
consideration, similarly shows that he continued to receive 
VA care for his PTSD.  As noted above, however, VA outpatient 
treatment records, dated subsequent to December 1998, have 
not been associated with the claims folder.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the RO must obtain these treatment records.

In a June 1999 rating action, the RO denied, as not well 
grounded, the veteran's claim of entitlement to service 
connection for residuals of cold injury of the hands.  The RO 
notified him of that determination later that same month.  
Thereafter, in July 1999 the veteran filed a notice of 
disagreement.  Therefore, on remand the RO must issue to the 
veteran an SOC with respect to his claim for service 
connection for residuals of cold injury of the hands.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records relating to the appellant's 
treatment for PTSD.  This specifically 
includes any records dated since December 
1998, from the VA Medical Center located 
on Highland Drive in Pittsburgh, 
Pennsylvania, as well as all other 
records from any facility or source 
identified by the appellant.  The aid of 
the veteran and his representative in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  If it has not already done so, the RO 
must issue the veteran an SOC with 
respect to his claim for service 
connection for residuals of cold injury 
of the hands, to include notification of 
the need to timely file a substantive 
appeal to perfect his appeal on this 
issue.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a VA psychiatric 
examination to determine the nature and 
severity of his PTSD.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  If possible, the percentage 
of the GAF score representing impairment 
due to PTSD should specifically be 
indicated.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
issue of entitlement to an increased 
rating for PTSD in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In 
making this determination, the RO must 
provide adequate reasons and bases for 
its conclusions, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

6.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


